DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This notice of allowance is in response to the amendment made in the After Final filed on 22 April 2022. 
Claims 1 and 9 have been amended.
Claim 8 has been cancelled
All rejections from the previous office action have been withdrawn as necessitated by the amendment. 
Claims 1-7 and 9-15 are pending. Claims 1 and 13 are independent claims.

Allowable Subject Matter
Claims 1-7, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claims 13-15, reasons for allowing those claims were provided in the office action mailed out on 2 February 2022. Furthermore, for claim 1, the Examiner states the prior art teaches the features of: a vaporizer configured to administer an anesthetic gas to a patient, a communicating section which is communicable with at least one external apparatus; a display device which displays a first screen indicating anesthesia information; and a first operation receiving section which receives a first input operation, wherein when the first operation receiving section receives the first input operation, a second screen indicating operation information of the external apparatus is displayed on the display device, in addition to the first screen. However, when the claim limitations/claim invention was viewed as a whole, the cited art did not teach every limitation/invention, individually or in combination. Therefore, none of the cited prior arts and in addition, no other prior art, alone or in combination, teaches the claimed invention as a whole since the prior art, alone or in combination fails to disclose or suggest each of the limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177